 In the Matter of FARIES MANUFACTURING COMPANYandLODGE 493,INTERNATIONAL ASSOCIATION OF MACHINISTS, AFFILIATED WITH THEAMERICAN FEDERATION OF LABORCase No. R-411. Decided January 17, 19112Jurisdiction:brass goods manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord union recognition until certified by the Board; electionnecessary.Unit Appropriate for CollectiveBargaining:all production and maintenanceemployees, including truckers, packers, shipping clerks, and crating, stockroom,and painting employees, but excluding office workers, supervisors, non-workingforemen, temporary inspectors, salesmen, janitors, and watchmen.LeForaee. SamuelsdMiller.byMr. Thomas W. Samuel&ofDecatur, Ill., for the Company.-Mr. J: T. Farr,of Springfield, Ill., for the I. A. M.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 28, 1941, Lodge 493, International Association of Ma-chinists, affiliated with the American Federation of Labor, hereincalled the I. A. M., filed with the Regional Director for the ThirteenthRegion (Chicago, Illinois) a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Faries Manufacturing Company, Decatur, Illinois, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On December 4,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.38 N. L. R. B., No. 80.399 400 , DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December 8, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theI.A. M. Pursuant to notice,- a hearing was held on December 22,1941, at Decatur, Illinois, before Stephen M. Reynolds, the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany and the I. A. M. were represented and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing, the TrialExaminermade various rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case; the Board makes the following:FINDINGS OF FACT-1.THE BUSINESS Or THE COMPANYThe Company, an Illinois corporation, is engaged in the manu-facture, sale, and distribution of brass goods, such as lighting fixturesand products made of wire. Its sole factory is located at Decatur,Illinois.The Company purchases annually over $100,000 worth ofraw materials, some 50 to 60 per cent of which comes from outsidethe State.Annual sales exceed $250,000; 50 to 60 per cent of thisamount involves shipments to points outside Illinois.II.THE ORGANIZATION INVOLVEDLodge 493, International Association of Machinists, is a labor or-ganization affiliatedwith the American Federation of Labor. Itadmits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to enter into any bargaining contractsuntil an election- has been held and the proper representative hasbeen certified by the Board.The I. A. M. has submitted to theRegional Director evidence showing that it represents a substantialnumber of employees in the unit hereinafter found appropriate?'The Regional Directoi's statement shows that 195 union membership cards were submit-ted, of which 7 are dated October 1941, 29 are dated September 1941, 19 are dated August1941, and 140 aie undated.All the signatures appear to be genuine though not checkedagainst a' pay roll since none was submitted.The Company employs approximately 321employees. FARIES MANUFACTURING COMPANY401We find that a question has arisen concerning the representationof employees of the Company.IV.' THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe I. A. M. contends that the appropriate unit shouldencompassall production and maintenance employees, including truckers, pack-ers, shipping clerks, inspectors, and crating, stockroom, and paintingemployees, but excluding office workers, supervisors, non-workingforemen, salesmen, janitors, and watchmen.The Steel Workers Or-ganizing Committee, had a contract with the Company which coveredsubstantially the same groups of employees as are here sought bythe I. A. M. This contract expired June 1, 1941.2The Company objects to the inclusion of truckers, building main-tenance employees, and temporary inspectors.All three of thesegroups are eligible for membership in the I. A. M.The work ofthe truckers, who distribute raw materials, supplies, and finishedproducts within the plant, is closely related to that of productionemployees.Building maintenance employees perform duties relatedto the upkeep of the plant buildings.Both groups are normally in-cluded in a production and maintenance unit, and the Company-hasoffered no convincing reason as to why they should be excluded inthis case.We will include them in the unit. In the case of tem-porary inspectors, a different problem is presented.The Companyhas no permanent inspectors, but employs temporary inspectors ascurrent production contracts demand.Of the 40 inspectors em-ployed at the time of the hearing, 15 were to be dismissed within twoweeks, the remainder within two and one-half months.We willexclude the temporary inspectors from the unit, since their interest inselecting a bargaining representative is slight inasmuch as theiremployment will terminate in a short time upon the completion ofcertain work now in progress.We find that all production and maintenance employees, includingtruckers,packers, shipping clerks, and crating, stockroom, and2 The S W. O. C notified the Regional Director by letter dated November 25, 1941, that itno longer claimed to represent any employees of the Company.438861-42-vol. 38-27 402DECISIONS, OF NATIONAL LABOR RELATIONS BOARDpainting employees, but excluding office workers, supervisors, non-working foremen, temporary inspectors, salesmen, janitors, andwatchmen, constitute a unit appropriate for the purposes of collec-tive 'bargaining, and that said unit will insure to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise will effectuate the policies ofthe' At.VI.THE DETERMINATION OF REPRESENTATIVESWe' find that the question concerning representation which hasarisen tail best be resolved by the holding of an election by secretballot, and we shall so direct.Those eligible to vote shall be theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of our Direction ofElection, subject to the limitations and additions set forth therein.Upon the basis of -the above findings of fact and upon the, entirerecord in'the case, the Board makes the following :CONCLUSIONS OF LAW11.A question affecting commerce has arisen concerning the repre-sentation of 'employees of Faries Manufacturing Company, Decatur,Illinois,within the meaning" of Section 9 (c) and Section 2 (6)and (7) of the Act.2.All production and maintenance employees of the Company,including truckers, packers, shipping clerks, and crating, stockroom,and painting employees, but excluding office workers, supervisors,iiori-working foremen, temporary inspectors, salesmen, janitors, and«atchmeii, constitute a unit appropriate for the purposes of collectiveDIRECTION OF ELECTIONBy- virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 ('c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor. Relations Board Rules and Regulations-Series 2, as amended,it is hereby:DIRECTED that, as,part of the investigation ordered by the Board toascertain representatives for the purpose of collective bargainingwith Faries Manufacturing Company,' Decatur, Illinois, an electionby secret ballot shall be conducted as early as possible, but not laterthan 'thirty (30) days from -the- date of this Direction of Election,under the direction and supervision of the Regional Director forthe Thirteenth, Region, acting in this matter as agent for the National438861-42-vol. 38-25 FARIES MANUFACTURING COMPANY403Labor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all production and maintenance employees of the Company who were employed during the pay-rollperiod immediately preceding the date of this Direction of Election,.including truckers, packers,-shipping clerks, and crating, stockroom,and painting employees, and employees who, did not work duringsuch pay-roll period because they were ill or on vacation or in theactivemilitary service or training of the United States, or tem-porarily laid off, brit excluding office workers, supervisors, non-work-ing foremen, temporary inspectors, salesmen, janitors, watchmen,and those employees who have since quit or been 'discharged forcause, to determine whether or not they desire to `be represented byLodge 493, International Association of Machinists; affiliated withthe American Federation of Labor, for the purposes of collectivebargaining.